UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7141




UNITED STATES OF AMERICA,

                                            Plaintiff - Appellee,

          versus


ROBERT KENNEDY, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(4:01-cr-70025-nkm; 7:07-cv-00261-nkm)


Submitted:   November 15, 2007         Decided:     November 26, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Kennedy, Jr., Appellant Pro Se. Joseph William Hooge Mott,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Kennedy, Jr., seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2255 (2000) motion, and dismissing it on that basis.                     The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000);

Reid   v.     Angelone,    369   F.3d    363,    369   (4th     Cir.    2004).      A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).     A   prisoner       satisfies      this    standard    by

demonstrating    that     reasonable      jurists      would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                 We have

independently reviewed the record and conclude that Kennedy has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            Additionally, we construe Kennedy’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.            United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).          In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                    - 2 -
based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Kennedy’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -